Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 7/08/2022.
Claims 1-6, 8-16, and 18-20 are pending for this examination.
Claims 1-3, 5, 11-13, 15, 18, and 20 were amended.
Claims 7 and 17 were cancelled.

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches cache systems and methods for performing cache replacements on directed mapped caches and having a partner / multi-way slot in cache that is used in response to a cache miss for replacement, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein a memory controller of a multi-level memory determine in response to memory requests 1) an original address of a slot in cache from an address of the memory request in a direct mapped fashion, 2) a cache miss occurs due to the slot being pinned with data from another address that competes with the address, 3) a partner / secondary slot in the cache residing on the same cache level that maps to the slot in the direct mapped fashion and that does not include another address also mapped to the partner slot in the direct mapped fashion, 4) whether a hit or miss occurs in the partner slot in the cache, the memory controller further performs a read third data from a lower level of the multi-level memory and provide the third data as a response to the memory request and not write the third data into the partner slot if the request is a read request and there is also a miss in the partner slot as claimed.  More specifically, Examiner finds that prior art does not disclose the aspect of having the memory controller performing the “read data from the lower level of the multi-level memory, provide the data as a response to the memory request, and not write the data into the partner slot” when the memory request is a read request and “if there is also a miss in the partner slot because the partner slot is pinned” as is being claimed in the independent claims.  Applicant argues these limitations on Page 7 of Applicant’s Remarks filed 7/08/2022.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rabinovitch et al. (US 2012/0324172) teaches a cache replacement system and method wherein the system uses direct mapped cache on multi-level cache having an L1, L2, and L3 cache, wherein cache replacements can be done on segments of cache in response to getting a cache miss.
Ramanujan et al. (US 2014/0304475) teaches a caching system and method wherein cache lines are pinned in near memory, i.e. cache memory, and accessible by a near memory controller which have data that is concurrently stored in NVRAM that is accessible by a far memory controller, the cache being direct mapped cache, and wherein the memory can be a split memory architecture into a high performance and low performance section, or a unified memory, where memory requests can be directed to address that are pinned, i.e. being stored in both near and far, i.e. NVRAM, memories.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183